FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                            Friday, May 08, 2015

  Matthew J. Kita                                          Lara Tomlin
  P. O. Box 5119                                           1450 E McKinney
  Dallas, TX 75208                                         Denton, TX 76205
  * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

  District Attorney Denton County
  Paul Johnson
  P. O. Box 2344
  Denton, TX 76202
  * DELIVERED VIA E-MAIL *

  Re: ROGER LIVERMAN and AARON LIVERMAN
  CCA No. PD-1595-14, PD-1596-14
  Trial Court Case No. F-2012-0136-D, F-2012-0137-D

  Dear Counselors:

  The above-styled case is set for submission on Wednesday, May 20, 2015, at 1:30 PM. Please
  notify this Court (by efiling) within 5 days of the date of this notice whether you will appear for
  oral argument.

  Failure to respond constitutes waiver of oral argument

  Please let us know if you have any questions.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX